Citation Nr: 0907791	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-38 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for drug and alcohol 
abuse, including as secondary to depression.

2.  Evaluation of pseudofolliculitis barbae, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to June 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

Although he had submitted notices of disagreement in regard 
to other adjudicated claims, the Veteran indicated in his 
November 2004 substantive appeal that he only wished to 
perfect appeals of the claims listed above.


FINDING OF FACT

In December 2008 correspondence, prior to the promulgation of 
a decision, the Veteran requested a withdrawal of all claims 
now pending.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of his Substantive Appeal by 
the Veteran on the issue of entitlement to service connection 
for drug and alcohol abuse, including as secondary to 
depression, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2008).

2.  The criteria for withdrawal of his Substantive Appeal by 
the Veteran on the issue of evaluation of pseudofolliculitis 
barbae, currently rated as 10 percent disabling, have been 
met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).

In correspondence received in December 2008, the Veteran 
indicated his intent to withdraw all claims he now had 
pending.

As the Veteran has withdrawn these appeals, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these appeals, and they are dismissed 
without prejudice.


ORDER

The claim of entitlement to service connection for drug and 
alcohol abuse, including as secondary to depression, is 
dismissed without prejudice.

The claim of entitlement to an increased evaluation of 
pseudofolliculitis barbae, currently rated as 10 percent 
disabling, is dismissed without prejudice.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


